Title: From Thomas Jefferson to J. P. P. Derieux, 14 December 1792
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Philadelphia Dec. 14. 1792.

By some accident your favor of Nov. 19. did not come to my hands till the 8th. inst. In the mean time I had on the 22d. of Nov. inclosed a second order from Mr. Vaughan to Colo. Gamble for another 250. D of which I wrote you advice on the same day and have Colo. Gamble’s acknolegement of the receipt dated the 4th. of Dec. Mr. Vaughan has promised me for to-day or tomorrow a note of the best articles to be ordered from Bordeaux here. As soon as he furnishes it I will take the first occasion of forwarding it with your letter to Bordeaux. Tho’ at present there is no vessel that we know of going there either from this port New York or Baltimore.—Be so good as to inform Dr. Gilmer that his eleve Everet is here, and under way with the smallpox. My best wishes to him and family and to Mrs. Derieux, & am Dear Sir your very humble servt

Th: Jefferson

